department of the treasury internal_revenue_service washington d c date number release date uilc cc dom fs p si spr-109135-99 memorandum for district_counsel from assistant chief_counsel field service division cc dom fs subject lease_stripping this memorandum responds to your request dated date this advice is not binding on examination or appeals and is not a final case determination such advice is advisory and does not resolve service position on an issue or provide the basis for closing a case the determination of the service in the case is to be made through the exercise of the independent judgment of the field_office with jurisdiction over the case legend a b c d e f g h j k l m n o date date date date date dollar_figure dollar_figure dollar_figure issue is this transaction a lease-stripping transaction as described in irs notice_95_53 1995_2_cb_334 for which the claimed tax treatment may be disregarded conclusion we believe that the facts submitted indicate that this transaction is structured in a lease-strip form that does not produce the tax consequences desired by the parties and that is subject_to challenge as contemplated by notice_95_53 facts b invested in a large number of leases between date and date the lease assets consisted mostly of c in the early years of the leases b recognized a significant amount of losses because of depreciation on the lease assets when the lease assets were fully depreciated for tax purposes the leases were expected to generate significant taxable_income for b in date d approached b with a plan to contribute certain lease assets to a partnership under the proposed plan the lease income that would have been reported on b’s returns for date and subsequent years would be allocated to a foreign tax exempt partner on date b and a subsidiary formed a a limited_liability_company treated for federal tax purposes as a partnership with its principal office in e b contributed to a its interest in leases with fully-depreciated assets e the foreign_partner contributed dollar_figure in cash under the terms of a’s operating_agreement percent of lease income for a specific year was to be allocated to e until the total amount of income and gain allocated to e for the tax_year and all prior tax years equaled a specified percentage of e’s cash contribution plus any losses allocated to e in prior tax years any additional income was to be allocated percent to b and its subsidiary respectively under the agreement partnership cash could only be used for certain low risk low return investments which earned percent this is in contrast to the percent the partnership was obligated to pay e thus a was not generating a profit nor could it under the agreement the agreement provided that capital accounts will be respected on liquidation of the partnership or any partner’s interest in the partnership the agreement also provided for the mandatory redemption of e’s partnership_interest on date if a’s assets were sold b would be allocated most of the appreciation in the assets under sec_704 to the extent there was any gain above the sec_704 built-in_gain the agreement provided that e may share in the gain only to the extent necessary to generate the specified return discussion irs notice_95_53 begins with the following discussion the internal_revenue_service understands that certain persons have entered into or may be considering multiple-party transactions intended to allow one party to realize rental or other income from property or service contracts and to allow another party to report deductions related to this income it then describes examples of lease-strips including a transferred_basis transactions b transfers of an interest in a partnership and c other variations such as licenses of tangible_property service contracts leaseholds or other non-fee interests in property or prepayment front-loading or retention of rights to receive future payments although the current transaction does not explicitly fall within these examples these are examples only and are not meant to limit the transactions which are considered lease-strips under the notice specifically this transaction falls under the following description included in the notice t he parties to stripping transactions generally claim that one party realizes the income from property or services and that another party is entitled to take related depreciation rental expense or other deductions the service believes however that the claimed tax treatment improperly separates income from related deductions and that stripping transactions generally do not produce the tax consequences desired by the parties in this transaction b has claimed the depreciation while e a tax-exempt_entity is allocated most of the income the facts reveal that there is no economic purpose behind this allocation absent the benefit of depreciation b cannot make a profit on this transaction because of this the separation of income from related deductions is improper and the transaction falls squarely within irs notice_95_53 case development hazards and other considerations by harve m lewis chief passthroughs special industries branch field service division
